Case 1:19-cv-22128-RS Document 127-5 Entered on FLSD Docket 05/21/2020 Page 1 of 7




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA



   Wood Mountain Fish, LLC, on behalf of               Case No. 1:19-cv-22128-RS
   itself and all others similarly situated,

                                 Plaintiff,

          v.
                                                       DECLARATION OF DANIEL C.
   Mowi ASA (f/k/a Marine Harvest ASA),                HEDLUND IN SUPPORT OF THE
   Marine Harvest USA, LLC, Marine Harvest             COMMERCIAL AND INSTITUTIONAL
   Canada, Inc., Ducktrap River of Maine LLC,          INDIRECT PURCHASER PLAINITIFFS’
   Grieg Seafood ASA, Grieg Seafood BC Ltd.,           MOTION TO MODIFY RULE 23(g)
   Ocean Quality AS, Ocean Quality North               ORDER AND APPOINT COTCHETT,
   America Inc., Ocean Quality USA Inc.,               PITRE & MCCARTHY; CUNEO
   Ocean Quality Premium Brands, Inc., SalMar          GILBERT & LADUCA, LLP; AND
   ASA, Leroy Seafood Group ASA, Leroy                 GUSTAFSON GLUEK PLLC INTERIM
   Seafood USA Inc., and Scottish Sea Farms            LEAD COUNSEL
   Ltd.,

                                 Defendants.


     I, Daniel C. Hedlund, declare:

               1.   I am an attorney licensed to practice in the State of Minnesota and have been

     admitted to practice in several courts, including in this Court pro hac vice. I am a member of

     Gustafson Gluek PLLC (“Gustafson Gluek”), a law firm headquartered in Minneapolis,

     Minnesota with an additional office in San Diego, California.

               2.   I have personal knowledge of the matters stated herein and, if called upon, I

     could and would competently testify thereto. I make this declaration pursuant to 28 U.S.C. §

     1746.

               3.   Gustafson Gluek has spent time investigating the nature of the conspiracy at

     issue and its effect on Commercial and Institutional Indirect Purchaser Plaintiffs


                                                   1
Case 1:19-cv-22128-RS Document 127-5 Entered on FLSD Docket 05/21/2020 Page 2 of 7



    (“Commercial Indirects”). Gustafson Gluek has taken other steps to advance its clients’

    interests in this case, including coordinating with counsel listed on the Prime Steakhouse and

    Portland Hunt-Alpine Club complaints, all of whom support the motion to appoint Cotchett,

    Pitre & McCarthy, LLP, Cuneo Gilbert & LaDuca, LLP, and Gustafson Gluek PLLC as

    Interim Lead Class Counsel.

             4.     Before filing a complaint in this litigation, my firm invested time and resources

    into this case, including investigating the alleged conspiracy and its effect on commercial

    indirect purchasers, investigating the farm-raised salmon supply chain, and coordinating

    strategy with co- counsel.

             5.     As part of my experience leading other litigation involving commercial indirect

    purchaser antitrust actions, I and others at my firm have identified and worked with economists

    who specialize in analyzing and quantifying the damages that commercial indirect purchasers

    sustain due to antitrust conspiracies.

             6.   I have worked with co-counsel to implement billing and expense guidelines for

    the law firms working on the Commercial Indirect cases in this litigation and have worked to

    coordinate the activities of those firms. I have carefully monitored work to avoid unnecessary

    duplication of effort, and a litigation fund has been established to pay the common costs

    incurred in advancing the plaintiffs’ claims.

             7.   I expect to work cooperatively with counsel for any other commercial indirect

    cases.

                       Gustafson Gluek and Daniel C. Hedlund’s Qualifications

             8.     Gustafson Gluek PLLC is a Minneapolis-based law firm with a national

    practice, and an emphasis on antitrust, consumer protection, and class action litigation. Since


                                                    2
Case 1:19-cv-22128-RS Document 127-5 Entered on FLSD Docket 05/21/2020 Page 3 of 7



    its founding in May 2003, Gustafson Gluek has worked with and opposed some of the nation’s

    largest companies and law firms obtaining multi-million-dollar victories and critical injunctive

    relief for tens of thousands of class members. Gustafson Gluek practices before state and

    federal courts throughout the country. The firm’s fourteen members have over two-hundred

    years of experience in cases of the type at issue here, and the firm and its members have served

    in leadership roles in numerous complex antitrust class actions over the years. A more fulsome

    list is included in the firm’s resume attached as Exhibit A, but a few representative examples

    include:

           •       In re Syngenta Litig., No: 27-CV-15-3785 (Minn. Dist. Ct.) (MN); (MDL

                   2591)) (Co-Lead counsel in state court action representing a class of Minnesota

                   corn farmers against Syngenta, and one of four counsel selected to serve as

                   settlement counsel on behalf of all state and federal classes suing Syngenta,

                   resulting in a proposed settlement of $1.51 billion;

           •       Precision Associates v. Panalpina World Transp. (Holding) Ltd., No. 08-CV-42

                   JG VVP (E.D.N.Y.) (Co-Lead counsel along with CPM in national antitrust

                   class action recovering over $450 million for the class);

           •       In re DRAM Antitrust Litig., MDL No. 1486 (N.D. Cal. and multiple state court

                   actions) (Co-Lead counsel for indirect purchasers achieving $310 million in

                   settlements).

           •       In Re Medtronic, Inc. Implantable Defibrillators Products Liability Litig.,

                   MDL No. 1726 (D. Minn.) (Co-Lead counsel recovering nearly $100 million

                   on behalf of plaintiffs); and

           •       In Re: Medtronic, Inc., Sprint Fidelis Leads Products Liability Litig., MDL No.


                                                   3
Case 1:19-cv-22128-RS Document 127-5 Entered on FLSD Docket 05/21/2020 Page 4 of 7



                   1905 (D. Minn.) (as sole Lead counsel, negotiated $268 million settlement on

                   behalf of over 14,000 individual plaintiffs);

           9.      For the last twenty years, I have litigated on behalf of plaintiff classes who have

    suffered damages due to anticompetitive and deceptive business practices. During that time, I

    have worked on numerous complex class actions seeking injunctive and monetary relief for

    small businesses and consumers.

           10.     In many of these cases I, along with my firm, have played a significant role

    including serving as lead counsel or on executive committees. In re Broiler Chicken Antitrust

    Litig., 16-cv-8637 (N.D. Ill.) (Co-Lead counsel for a class of commercial indirect purchasers

    of poultry products); In re Pork Antitrust Litigation, 18-cv-01776 (D. Minn.) (Co-Lead counsel

    for a class of consumer indirect purchasers); In re Interior Molded Doors Indirect Purchaser

    Antitrust Litig., 3:18-cv-00850 (E.D. Va.) (Co-Lead counsel); Precision Associates v.

    Panalpina World Transp. (Holding) Ltd., 08-CV-42 (E.D.N.Y.) (Co-Lead Counsel in

    international antitrust case with 68 defendants recovering over $450 million for the class—as

    part of case traveled to Japan and numerous other foreign countries to conduct discovery of

    defendants); In re Automotive Parts Antitrust Litigation, 2:12-md-02311 (E.D. Mich) (firm

    worked closely with Lead Counsel CPM and Mr. Zapala); In re: Dealer Management Systems

    Antitrust Litig., MDL No. 2817 (N.D. Ill.) (personally appointed to Plaintiffs’ Steering

    Committee); Bhatia v. 3M Co., 16-cv-1304 (D. Minn.) (personally appointed Co-Lead counsel

    in a putative class action alleging consumer fraud allegations related to the sales and marketing

    of dental crowns and resulting in a settlement of over $30 million); In re: CenturyLink

    Residential Customer Billing Disputes Litig., MDL No. 17-2795 (D. Minn.) (Executive

    Committee Chair for a class of consumers); Hall v. State of Minn., 62-cv- 15-2112 (Minn. Dist.


                                                   4
Case 1:19-cv-22128-RS Document 127-5 Entered on FLSD Docket 05/21/2020 Page 5 of 7



    Ct.) (serving a major role in this class action brought on behalf of Minnesota citizens negatively

    impacted by the State’s Unclaimed Property Act); In re Disposable Contact Lens Antitrust

    Litig., MDL No. 2626 (M.D. Fla.) (Defendant discovery team leader); Kleen Products vs. Int’l.

    Paper, 10-cv-5711 (N.D. Ill.) (Defendant discovery team leader in a class action alleging price

    fixing of containerboard and producing settlements to date of over $300 million); The Shane

    Group, Inc., et al., v. Blue Cross Blue Shield of Michigan, 10-cv-14360 (E.D. Mich.) (playing

    a major role for Gustafson Gluek as Co-Lead counsel recovering $30 million on behalf of the

    plaintiff class); In re Vitamin C Antitrust Litig., MDL No. 1738 (E.D.N.Y.) (indirect purchaser

    Co-Lead counsel); In re Blue Cross Blue Shield Antitrust Litig., 13-cv-20000 (N.D. Ala.)

    (Damages Committee member); In re DRAM Antitrust Litig., MDL No. 1486 (part of

    Gustafson Gluek team as Co-Lead counsel for indirect purchasers in N.D. Cal. and multiple state

    court actions recovering $310 million in settlements), In re TFT-LCD (Flat Panel) Antitrust

    Litig., MDL No. 07-1827 (N.D. Cal.) (playing a major role for Gustafson Gluek representing

    indirect purchasers in recovering $1.2 billion for plaintiffs), In re Capacitors Antitrust

    Litigation, MDL No. 2801 (N.D. Cal.) (worked closely with Lead Counsel CPM and Mr.

    Zapala representing indirect purchasers in recovering $84.49 million in settlements); In re

    Resistors Antitrust Litigation, 3:15-cv-03820 (N.D. Cal.) (worked closely with Lead Counsel

    CPM and Mr. Zapala representing indirect purchasers in recovering $33.4 million in

    settlements).

           11.      Over the last twenty-plus years, I have worked on numerous complex antitrust

    class actions seeking injunctive and monetary relief for small businesses and consumers. I am

    an advisory board member of the American Antitrust Institute, a past president of the

    Committee to Support Antitrust Laws, and a past Chair of the Minnesota Bar Association’s


                                                    5
Case 1:19-cv-22128-RS Document 127-5 Entered on FLSD Docket 05/21/2020 Page 6 of 7



    Antitrust Council. I have been named a “Super Lawyer” by Minnesota Law & Politics from

    2013-2019 and a top 100 lawyer in 2015 and 2017-2019. I have been an active member with

    the national and local levels of the Federal Bar Association having served in numerous officer

    and director capacities. In 2011, he received a Distinguished Pro Bono Service Award from

    the Minnesota District Court for his work with the Pro Se Project.

           12.     In addition to presenting at CLEs, I have testified multiple times before the

    Minnesota legislature on competition law, and before the Federal Rules Committee. I am a co-

    author of the “Plaintiff Overview” in Private Antitrust Litigation 2015 – Getting the Deal

    Through, and a contributor to Concurrent Antitrust Criminal and Civil Procedure 2013 –

    American Bar Association.

           13.     Gustafson Gluek prides itself on being a diverse group of problem solvers that

    can tackle any issue. Our team is comprised of 10 female and 10 male attorneys—all from a

    variety of cultures, backgrounds, and life experiences that bring new perspectives to our work

    to truly represent our clients. Not only is diversity within the firm important to Gustafson

    Gluek, but so too is being an advocate for the underrepresented. Gustafson Gluek was one of

    four firms, working in conjunction with then Chief U.S. District Judge Michael Davis, to found

    the Pro Se Project, a collaboration between the Minnesota District Court and the Minnesota

    Chapter of the Federal Bar Association, which pairs indigent federal litigants with attorneys in

    federal courts in Minnesota. For its work on the Pro Se Project, the firm was honored with the

    “Distinguished Pro Bono Service Award” for “rising to the Court’s challenge of bringing the

    idea of the Pro Se Project to fruition and nurturing the Project into its current form.”

           14.     Gustafson Gluek has the resources and breadth of litigation capabilities to

    prosecute the complex antitrust claims in this litigation against the defendants in this action.


                                                    6
Case 1:19-cv-22128-RS Document 127-5 Entered on FLSD Docket 05/21/2020 Page 7 of 7



    The firm has twenty lawyers who devote all or a significant portion of their practices to

    antitrust matters.

            15.      I expect to work closely on this matter with my partner Michelle J. Looby who

    is an accomplished antitrust attorney and who also has worked on commercial indirect

    purchaser cases.

            I declare under penalty of perjury under the laws of the United States of America that

    the foregoing is true and correct.

                  Executed on December 3, 2019 at Minneapolis, Minnesota.


                                                                 /s/ Daniel C. Hedlund
                                                                 Daniel C. Hedlund




                                                   7
